Citation Nr: 1814562	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-25 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 0 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to May 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.


REMAND

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243.  The Veteran's service-connected lumbar spine disability has been rated under Diagnostic Codes 5003 for degenerative arthritis and 5237 for lumbosacral strain.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).  

The Veteran last underwent VA examination of the low back in November 2012.  The VA examiner specified that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.

However, the Veteran has submitted a VA Back Disability Benefits Questionnaire (DBQ) completed by a private chiropractor in December 2017.  The chiropractor specified that the Veteran had lumbar spinal stenosis and lumbar disc herniation with radiculopathy.  In particular, the chiropractor indicated that the Veteran had moderate constant radicular pain with moderate paresthesias and/or dysesthesias of the bilateral lower extremities.  

In light of the apparent contradiction between the VA examination report and the DBQ filled out by the private chiropractor, the Board finds that a more current VA examination would be helpful to properly identify what, if any, neurological impairments the Veteran experiences secondary to the service-connected low back disability.

Again, the Veteran last underwent VA examination of the low back in November 2012.  At the November 2017 Board hearing, the Veteran asserted that his lower back symptoms had increased in severity since the most recent examination.  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board appreciates the December 2017 DBQ submitted by the Veteran which suggests that the Veteran's low back symptoms have increased in severity.  However, the Board notes that the chiropractor gave no specific range of motion findings concerning the low back beyond "Moderate-severe loss of range of motion in the lumbar spine."  Where the evidence of record does not indicate the current state of the Veteran's disability, a more contemporaneous VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  In light of the Veteran's assertions of increased symptoms, remand is required to obtain updated treatment records and provide the Veteran an updated VA examination that evaluates the current symptomatology of the low back disability.

Finally, at the November 2017 Board hearing, the Veteran stated that he received treatment at the VA facilities in Orlando and Baldwin Park.  Additionally, he had received treatment from a private doctor, "Dr. Ali."  No records from Dr. Ali have been associated with the claims file.

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Additionally, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Efforts should be made to obtain all outstanding referenced treatment records, as authorized by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, request any outstanding private treatment records, to specifically include treatment records from "Dr. Ali" referred to by the Veteran at the November 2017 hearing, and associate them with the record.  All attempts to locate records must be documented in the claims file.

2.  Obtain all VA treatment records not already associated with the claims file.

3.  Schedule the Veteran for VA orthopedic and neurological examinations, by an appropriate physician.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished, and all clinical findings must be reported in detail.  The examiner should state all examination findings, with the rationale for the comments and opinions expressed.  

(a)  The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the lumbar spine disability, to include radiculopathy.  The physician is specifically requested to discuss the significance, if any, of the December 2012 VA DBQ filled out by a private chiropractor which contains a diagnosis of lumbar disc herniation with radiculopathy and involvement of the sciatic and femoral nerves.  

(b)  Concerning any neurological findings, the examiner should state what nerve is affected and whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe, and should state whether there are sensory, motor, or strength loss manifestations.

(c)  The physician must conduct range of motion testing for active and passive motion and weight-bearing and nonweight-bearing of the thoracolumbar spine, expressed in degrees.

(d)  The examiner should provide ranges of thoracolumbar spine motion with specific findings as to whether there is objective evidence of pain on motion, weakened motion, excess motion, fatigability, or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences functional loss of the thoracolumbar spine due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

(e)  If muscle spasm or guarding of the thoracolumbar spine is present, the examiner should state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(f)  The physician should comment as to the existence and frequency of any incapacitating episodes of intervertebral disc syndrome, periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  If the Veteran has incapacitating episodes associated with the lumbar spine disability, the examiner should specify their frequency and duration.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

